Exhibit 10.5

AMENDED AND RESTATED

DESIGN-BUILD AGREEMENT FOR GUARANTEED MAXIMUM PRICE ARCHITECTURAL,

ENGINEERING AND CONSTRUCTION SERVICES

DATED SEPTEMBER 14, 2005

CHANGE ORDER AND AMENDMENT

25 MAY 2006

 

Project: Wynn Resorts Macau

  

Change Order No.: 3

“Contractor”: jointly and severally

  

“Owner”:

LEIGHTON CONTRACTORS (ASIA) LIMITED

39th Floor, Sun Hung Kai Centre

30 Harbour Road

North Wanchai

Hong Kong

  

WYNN RESORTS (MACAU) S.A.

335-341, Alameda Dr. Carlos d’Asumpcao

9th Floor, Hotline Centre

Macau

CHINA STATE CONSTRUCTION

ENGINEERING (HONG KONG) LIMITED

29th Floor, China Overseas Building

139 Hennessy Road

Hong Kong

  

CHINA CONSTRUCTION ENGINEERING

(MACAU) COMPANY LIMITED

Rua do Campo No. 78

Edificio Commercial Zhang Kian, 18 andar

Macau

  

Pursuant to Article XVIII of that certain Amended and Restated Design-Build
Agreement for Guaranteed Maximum Price Architectural, Engineering and
Construction Services between Owner and Contractor for the design and
construction of a luxury resort/hotel/casino complex in Macau known as Wynn
Resorts Macau, executed and delivered as a deed on September 14, 2005 (the
“Contract”), and the desire of the Owner and Contractor to amend and supplement
certain terms and provisions of the Contract, the Contract is hereby modified by
this agreement and all related drawings, plans and specifications attached
hereto (collectively, the “Change Order”), made as a deed effective as of the
date set forth above.

 

1



--------------------------------------------------------------------------------

1. Scope of Work. The Scope of Work is changed as follows;

Masterplan Drawings for the following modifications and additions/deletions
(collectively the “Masterplan Modifications):

 

WM/ASK/0325/22    Basement Floor Plan WM/ASK/0326/31    Ground Floor Plan
WM/ASK/0327/31    First Floor Plan WM/ASK/0328/24    Second Floor Plan
WM/ASK/0329/22    Third Floor Plan

Expansion Area Modifications

Plan No. SK NO.8.2.1.0237/06 dated 17 May 06 defines Area 7 for the purposes of
this Change Order.

The interior fit-out works and building services installations, as further
defined below, are deleted from the scope of works. Area 7 on the referenced
plan is to be treated as a “shell” space with no floor, wall or ceiling finishes
installed. Building Services central plant installation and primary distribution
and trunking shall be provided, as well as all life safety systems installation
as required to achieve code compliance.

The following describes the extent of works to be installed by the Contractor:

 

a. Architecture:

All external architectural elements and finishes as documented on the above
referenced Masterplans are to be constructed.

Temporary Walls shall be provided to separate operational and unfitted areas.
These walls shall provide sound and dust separation, and shall be finished to a
FOH standard on one side.

 

b. Interior Design:

No Interior Design shall be provided for Area 7. Interior Design documents shall
be issued for all of the temporary wall locations, and the Contractor shall be
responsible for installation of these temporary walls and finishes.

The Contractor shall provide any walls, doors, or other fixtures required to
achieve fire and smoke separation/compartmentation in Area 7.

 

c. Structure:

All structural works as documented on the above referenced Masterplans are to be
constructed.

 

d. Mechanical Services:

All Central Plant as documented on the above referenced Masterplans are to be
installed.

Mechanical services (HVAC) primary distribution ductwork and equipment shall be
installed. Flexible branch ducts and grilles are deleted.

 

e. Electrical Services:

All Central Plant as documented on the above referenced Masterplans are to be
installed.

 

2



--------------------------------------------------------------------------------

Electrical services primary distribution shall be installed up to and including
meter room locations. Emergency lighting and life safety system and signage
shall also be provided. Final circuits and trunking is deleted.

A comprehensive sub-floor trunking system (Walker Duct) shall be provided for
the entire area for laying of power and data cabling. This shall include topping
screed.

 

f. Fire Services:

Fire Services shall be installed through out in compliance with code and with
adequate capacity to meet future requirements. Upper layer sprinklers and
provision for extending lower layer sprinklers are to be provided throughout.

 

g. Plumbing and Drainage Services:

Plumbing and Drainage installation shall be provided including cold & hot water
system, soil & waste disposal, storm water, and LPG distribution. Primary
distribution to local areas shown on the above referenced Masterplans (toilet,
kitchen, service bar, etc. locations) are to be installed.

 

h. Elevators and Escalators:

Elevators and Escalators are to be installed and commissioned as documented on
the referenced Masterplans.

 

i. Building Maintenance Services:

Building Management System shall be installed and integrated with existing
system. The system shall be sized to accommodate reasonable no. of points in
fully fitted out space.

 

j. Extra Low Voltage Systems:

Extra Low Voltage systems shall be installed including comprehensive IT, BGM/PA
and security cabling up to the TR rooms. Wireless data infrastructure shall be
provided throughout. Distributed final cabling from TR rooms to final points are
deleted.

 

k. Builder’s Work in connection with Services:

Maintenance and access catwalks are to be installed.

All Building Services shall be zoned appropriately to allow uninterrupted
operation of the remainder of the property whilst future fit-out occurs.

 

Decrease to the Guaranteed Maximum Price:

  HKD54,025,109 / USD6,926,296

 

3



--------------------------------------------------------------------------------

2. Change to the Expansion Project Guaranteed Maximum Price

Expansion Project

 

Expansion Project Guaranteed Maximum Price

   US$ 156,759,326  

Total of previous Change Orders

   US$ 17,719,374  

Previous Expansion Project Guaranteed Maximum Price (Subtotal)

   US$ 174,478,700  

Total of this Change Order

   US$ (6,926,296 )

Less – Transfer from Original Project Owner Contingency

   US$ (0 )

Revised Expansion Project Guaranteed Maximum Price thru Change Order No. 3

   US$ 167,552,404  

The Expansion Project Guaranteed Maximum Price set forth in Section 3.1(b) of
the Contract is, pursuant to the terms of this Change Order, hereby decreased
from US$ 174,478,700 to US$ 167,552,404 based on the Changes described above.
The detailed breakdown of the foregoing increase is contained in the revised
Expansion Project Guaranteed Maximum Price Breakdown labeled as Revised Exhibit
F, dated 25 May 2006 and attached to this Change Order. Accordingly, the
Expansion Project Guaranteed Maximum Price Breakdown attached as Exhibit F to
the Contract is hereby deleted in its entirety and replaced with the Revised
Expansion Project Guaranteed Maximum Price Breakdown attached hereto. From and
after the date of this Change Order, all references in the Contract Documents to
the “Expansion Project Guaranteed Maximum Price Breakdown” attached as Exhibit F
to the Contract, shall mean and refer to the Revised Expansion Project
Guaranteed Maximum Price Breakdown attached hereto as Revised Exhibit F. From
and after the date of this Change Order, any and all references in the Contract
Documents to the “Expansion Project Guaranteed Maximum Price” shall mean the
amount of US$ 167,552,404.

 

3. Project Schedule

The Contract Time of 726 calendar days from Expansion Project Date of
Commencement and the Guaranteed Date of Expansion Project Substantial
Completion, as defined in Section 4.1.9 of the Contract each remain unchanged by
this Change Order.

The Expansion Project Schedule, included as Attachment 5 of Exhibit B to the
Contract, is hereby deleted in its entirety and replaced with the amended
Attachment 5 of Exhibit B attached to this Change Order.

 

4. Miscellaneous

 

  (a) In the event of any inconsistency between the terms of the Contract and
the terms of this Change Order, the terms of this Change Order will prevail.

 

  (b) The obligations of Contractor hereunder are joint and several.

 

  (c) Except as otherwise expressly modified hereby, the Contract will remain in
full force and effect, and all of the terms and provisions of the Contract, as
herein modified, are hereby ratified and reaffirmed.

 

4



--------------------------------------------------------------------------------

  (d) The parties acknowledge and agree that this Change Order will constitute
both an amendment to the Contract and a “Change Order” as defined under the
Contract.

 

  (e) This Change Order may be executed in as many counterparts as may be deemed
necessary and convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, will be deemed an original, but
all such counterparts shall constitute one and the same instrument.

 

  (f) All initial capitalized terms used in this Change Order shall have the
meaning ascribed to them in the Contract, unless otherwise defined herein.

 

  (g) This Change Order is effective as of 25 May 2006.

 

  (h) This Change Order shall be governed by, and construed in accordance with,
the laws of England.

 

  (i) This Change Order is subject to the approval and consent of the Lender’s.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS whereof this Change Order has been duly executed and delivered as a
deed the day and year first above written.

 

EXECUTED as a Deed on behalf of

WYNN RESORTS (MACAU) S.A., a

company incorporated in the Macau

Special Administrative Region, by Grant

Bowie, being a person who, in

accordance with the laws of that territory,

is acting under the authority of the

company in the presence of:

  

)

)

)

)

)

)

)

)

   

/s/ W.T. Nisbet

Signature and name of witness

      

SIGNED, SEALED and

DELIVERED by Joe Dujmovic as

attorney for LEIGHTON

CONTRACTORS (ASIA) LIMITED

under power of attorney dated

August 18, 2005 in the presence of:

  

)

)

)

)

)

)

   

 

By executing this deed the

attorney states that the attorney

has received no notice of

revocation of the power of attorney

        

/s/ Monita Wong Kwok

Signature and name of witness

      

THE COMMON SEAL of CHINA

STATE CONSTRUCTION

ENGINEERING (HONG KONG)

LIMITED was affixed to this Deed

in the presence of:

  

)

)

)

)

   

/s/ CN YIP

Signature and name of witness

      

        

Signature of authorized person

      

/s/ O.P. Kong

Signature of authorized person

        

Office held

      

Chairman

Office held

        

Name of authorized person (block letters)

      

O.P. Kong

Name of authorized person (block letters)

 

6



--------------------------------------------------------------------------------

EXECUTED by Xu Jian Ping in his

capacity as auxiliar of, and with

authority to bind, CHINA

CONSTRUCTION ENGINEERING

(MACAU) COMPANY LIMITED a

limited company incorporated in the

Macau Special Administrative Region,

pursuant to a resolution by the General

Shareholders Meeting dated

                     in the presence of:

  

)

)

)

)

)

)

)

)

)

   

 

By executing this deed the signatory

warrants that the signatory is duly

authorized to execute this deed on

behalf of CHINA CONSTRUCTION

ENGINEERING (MACAU)

COMPANY LIMITED

        

/s/ Chen Guo

Signature and name of witness

      

 

7